Citation Nr: 9924226	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	William G. Smith, Esq.


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.  


FINDINGS OF FACT

1.  The evidence of record is sufficient to justify a belief 
by a fair and impartial individual that the claim is 
plausible.  

2.  The veteran's pre-existing psychiatric disorder did not 
increase in severity during his service on active duty.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran has a psychiatric disorder currently 
characterized as Undifferentiated Somatoform Disorder that 
pre-existed service which was not aggravated during active 
duty.  38 U.S.C.A. §§ 1153, 5107(b) (West 1991); 38 C.F.R. § 
3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran seeks service connection for a psychiatric 
disability.  His service medical records contain numerous 
entries reflecting complaints of and treatment for cold, 
allergies, coughs and similar upper respiratory problems, as 
well as complaints of gastrointestinal symptoms.  At a March 
1951 pre-induction medical examination the veteran reported 
that he was told he had a history of a nervous breakdown, but 
that he did not recall the event.  He did report numerous 
nervous complaints.  At a November 1951 re-examination he 
again reported numerous somatic complaints and a history of 
hysterical episode.  It was noted that his ailments had 
become the focal point of worry his family.  Moderate 
psychoneurosis was diagnosed on the examination.  The records 
of February and April 1952 hospital admissions reported a 
diagnosis of passive-dependency reaction not incurred in the 
line of duty and which existed prior to service.  A March 
1952 record reports numerous gastrointestinal complaints, 
which the physician noted appeared to be somatic 
manifestations of poor adjustment to the Army.  The veteran 
was referred to the medical clinic to investigate the 
gastrointestinal complaints, where physical examination was 
negative in an individual well known to the doctors.  The 
diagnostic impression was inadequate personality.  A 
subsequent record dated in March 1952 reveals the veteran was 
to be referred to the mental hygiene clinic.  An undated 
medical record that appears to be the mental hygiene 
consultation reports the veteran's multiple complaints 
referable to any system.  The examiner noted the veteran was 
a healthy young man who was neither chronically or acutely 
ill except for nasal congestion and discharge.  The 
diagnostic impressions were rhinitis and immaturity.  

In April 1952 he was diagnosed with passive dependency 
reaction.  A May 1952 service medical record reflected a 
diagnostic impression of psychoneurosis, and a Profile 
indicates the veteran had a diagnosis of immaturity, and 
required special consideration in assignments, which 
consideration includes avoiding unusual responsibility.  A 
medical record prepared incident to a June 1952 hospital 
admission revealed a diagnosis of psychogenic 
gastrointestinal reaction, manifested by epigastric pain, 
considered to have been incurred in the line of duty.  A July 
1952 record addressing gastrointestinal complaints attributed 
the moderate duodenal spasm detected in x-rays to be of a 
psychogenic basis.  A November 1952 medical record reflected 
multiple complaints, including anxiety; the veteran was to be 
seen by a neuropsychiatrist.  A Certificate date in January 
1953, executed by the Chief of the Neuropsychiatric Service 
at the U.S. Army Hospital in Camp Kilmer, New Jersey, 
reported that the veteran was not psychotic or 
psychoneurotic, but exhibited the traits of severe infantile 
character disorder manifested by his demanding, complaining, 
dependent nature.  As a result, the veteran would not be 
effective in combat duty, but should be able to perform 
limited duty.  May 1953 records reflect diagnoses of 
"anxiety state" and persistent rhinitis with moderate 
functional overlay.  In June 1953, when he sought treatment 
for what he identified as diarrhea, the examiner commented 
that "the patient is clearly a neurotic."  Later that month 
a treatment record noted "[o]ld problem of respiratory 
allergy, overmedication and functional overlay."  A report 
of examination upon separation dated in October 1953 reports 
normal clinical evaluation of the psychiatric system, and 
does note inservice nervous treatment.  

A November 1953 Department of Veterans Affairs (VA) 
examination contains psychological and psychiatric 
examination reports.  The psychologist reported the veteran 
was highly excited and fearful, talked constantly and 
seemingly without purpose, which was probably typical of how 
the veteran behaved under stress.  His test responses were 
characterized by panic.  The examiner concluded the veteran 
was extremely immature, and that his many neurotic problems 
prevented him from functioning efficiently or at all, at 
times, in most life areas.  The neuropsychiatrist reported 
the veteran showed no tension or anxiety, and was not 
apprehensive or restless.  He showed some concern over his 
condition and spoke freely and willingly of his condition, 
which he called nervousness.  The veteran reported 
experiencing restlessness most of the time, that sleep was 
adequate after securing employment, and that he admitted 
irritability at home on occasion.  The examiner noted the 
veteran was somewhat preoccupied, but his affect was normal 
and mental content appropriate.  He reported that he read 
very little, and had no hobbies or friends since return from 
active duty one month earlier.  He complained of memory 
problems, and reported he could not stand loud noises or 
people yelling at him.  Orientation was normal, sensorium was 
intact.  He exhibited a fair fund of general knowledge with a 
good grasp and capacity, good insight, and unimpaired 
judgment.  The psychiatrist noted that the veteran did not 
present a picture of immaturity but admitted he was not quite 
decided about what he wanted to do.  The diagnosis was 
anxiety reaction, mild, chronic, with somatic complaints.  
Stress was not evident; predisposition was moderate to 
severe; and incapacity was not estimated.  

In a rating decision dated in December 1953, service 
connection was denied for a psychiatric disability, 
characterized as anxiety reaction chronic with gastritis and 
duodenitis.  

A claim of entitlement to service connection for a 
psychiatric disability was raised at a hearing in June 1992, 
and again in writing later that month.  The claim was denied 
in a February 1993 rating decision.  The veteran expressed 
disagreement in April 1993, and the Regional Office (RO) sent 
him a Supplemental Statement of the Case (SSOC) in July.  The 
veteran did not file a timely substantive appeal, perhaps 
because the letter that accompanied the SSOC did not advise 
him of the necessity of filing a substantive appeal 
addressing that claim.  

During a December 1993 VA examination the veteran complained 
of anxiety, anger and depression; he reported the depression 
was due to the fact that he had to close his business because 
of back pain.  The diagnosis was major depression.  In a 
decision dated in March 1996 in which two other issues were 
afforded appellate consideration, the Board of Veterans' 
Appeals (Board) did not address the veteran's claim regarding 
his psychiatric disability.  In October 1997 the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims (Court), granted 
a joint motion for remand that required the Board to address, 
inter alia, the veteran's claims regarding a psychiatric 
disorder and a stomach disability.  [redacted].  

In a decision dated in June 1998 the Board denied the 
veteran's attempt to reopen the claim regarding the stomach 
disability.  In addition, the Board granted reopening of the 
claim regarding the psychiatric disorder and remanded it for 
additional development and consideration on the merits.  The 
development on remand included obtaining a medical opinion as 
to whether any psychiatric disorder present existed prior to 
service and increased during service beyond its normal 
progression; if it was concluded by the examiner that a 
current psychiatric disorder did not exist, he or she was to 
opine as to whether the current disability is related to 
service.  

On remand, in response to an inquiry from the RO, the 
veteran's attorney explained that the only treatment the 
veteran received for his psychiatric disability was rendered 
by the VA medical facility in West Los Angeles.  Records from 
that facility reflect treatment for major depression during 
the period from 1993 to 1995.  A report of the psychiatric 
examination conducted in October 1998 pursuant to the Board's 
remand contains a detailed review of the veteran's past 
psychiatric history.  The examiner concluded that the veteran 
suffered from Undifferentiated Somatoform Disorder; and a 
Past History of Major Depression, currently in remission.  He 
added that the veteran's Undifferentiated Somatoform Disorder 
was long-standing, having begun when he was 13 or 14 years 
old; it caused him to react to situations by having stomach 
or intestinal problems.  The examiner reported that the 
Disorder continued to the present.  With regard to whether 
the Disorder was exacerbated by the veteran's military 
service, the examiner concluded that it was exacerbated while 
the veteran was on active duty, but that it returned to the 
pre-military level after release from active duty, and 
continued at that level until the present.  The examiner also 
noted that there were no objective factors of mental 
disability detected during this examination, although 
subjective factors of gastrointestinal complaints occurred 
when the veteran was upset by some situation.  He added that 
the veteran was competent, that his mental status examination 
was entirely within normal limits, that he was unemployed at 
the time of the examination, a fact attributed by the veteran 
to his physical disabilities, and that the veteran did not 
believe he had mental disabilities.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(table).  

A preexisting injury or disease will be considered to have 
been aggravated by active duty where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

When, after consideration of all the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  


Analysis

In this case, the veteran currently has a medically 
substantiated diagnosis of a psychiatric disability, namely 
Undifferentiated Somatoform Disorder.  Accordingly, the first 
step of the Caluza test for assessing well-groundedness has 
been met.  Furthermore, the veteran has diagnoses of 
psychiatric disorders in service, and so the second step of 
the Caluza test has been met.  With regard to the third step 
set out above, the medical opinion obtained on remand 
provides that the veteran's Undifferentiated Somatoform 
Disorder pre-existed service and was exacerbated by being in 
the military.  The Board finds that evidence has been 
submitted sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible; 
accordingly, the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  

As set out above, the veteran's service medical records are 
replete with complaints of physical ailments that were, for 
the most part except for the rhinitis, unsubstantiated by 
organic findings.  As his enlistment continued, examiners 
began attributing the complaints to a psychiatric condition.  
Eventually it was concluded that he did, in fact, have a 
psychiatric disorder manifested by his demanding, 
complaining, dependent nature, and it was recommended that 
although he should be able to continue with his enlistment, 
he should be placed on limited duty that did not include 
combat.  Following service the veteran continued to exhibit 
manifestations of a psychiatric disorder, identified as 
anxiety and depression.  As recently as the 1998 psychiatric 
examination, the examiner concluded that the veteran suffered 
from a psychiatric disorder that existed prior to service.  

The Board notes that a psychiatric disorder was noted upon 
the veteran's entrance into active duty in 1951.  
Accordingly, the presumption of soundness provided in 
38 U.S.C.A. § 1111 is not applicable.  

The veteran's service medical records reflect repeated 
treatment for various physical ailments during his two-year 
period of service.  Military medical personnel concluded that 
the complaints were, in fact, evidence of a psychiatric 
disorder.  For example, in 1953 a psychiatrist concluded that 
the complaints were evidence of severe infantile character 
disorder.  Prior to the 1998 VA examination report, the 
record contained no medical opinion evidence indicating that 
the veteran's current disability was the same disability that 
existed prior to service.  It is true, as the veteran's 
attorney has maintained, that the regulation does not 
specifically use the word "permanent."  The last sentence 
of the first paragraph of 38 C.F.R. § 3.306(b), however, 
clearly permits consideration of post-service manifestations.  
As a matter of logic, it is difficult to conclude that 
aggravation occurred in the face of a competent opinion that 
the condition was the same after service as it was before.  
For this reason, the undersigned finds that there was not an 
increase in disability during service and that the reported 
exacerbations represented no more than flare-ups.  See Hunt 
v. Derwinski, 1Vet. App. 292 (1991).  

ORDER

Service connection for a psychiatric disability is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals


 

